Exhibit 10.30

ARMSTRONG ENERGY, INC.

AMENDED AND RESTATED

2011 LONG-TERM INCENTIVE PLAN

Section 1. Purpose. The purpose of this Plan is to advance the interests of
Armstrong Energy, Inc. and its stockholders by providing incentives to certain
Eligible Persons who contribute significantly to the strategic and long-term
performance objectives and growth of the Company.

Section 2. Definitions. Certain capitalized terms applicable to this Plan are
set forth in Appendix A.

Section 3. Administration. This Plan shall be administered by the Committee. The
Committee shall have all the powers vested in it by the terms of this Plan, such
powers to include, but not limited to, authority to select the Eligible Persons
to be granted Awards under this Plan, to determine the type, size, terms and
conditions of the Award to be made to each Eligible Person selected, to modify
or waive the terms and conditions of any Award that has been granted, to
determine the time when Awards will be granted, to establish performance
objectives, to make any adjustments necessary or desirable as a result of the
granting of Awards to Eligible Persons located outside the United States, to
prescribe the form of the agreements evidencing Awards made under this Plan, and
to incorporate clawback or other recoupment provisions to Awards granted
hereunder that would protect the Company and its stockholders from actions such
as fraudulent activities in connection with financial restatements and/or due to
ethical misconduct. Awards may, in the discretion of the Committee, be made
under this Plan in assumption of, or in substitution for, outstanding Awards
previously granted by (i) the Company, (ii) any predecessor of the Company, or
(iii) a company acquired by the Company or with which the Company combines. The
number of Common Shares underlying such substitute awards shall be counted
against the aggregate number of Common Shares available for Awards under this
Plan.

The Committee is authorized to interpret this Plan and the Awards granted under
this Plan, to establish, amend and rescind any rules and regulations relating to
this Plan, and to make any other determinations that it deems necessary or
desirable for the administration of this Plan. The Committee may correct any
defect or omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
carry it into effect. Any decision of the Committee in the interpretation and
administration of this Plan, as described in this Plan, shall lie within its
sole and absolute discretion and shall be final, conclusive and binding on all
parties concerned (including, but not limited to, Participants and their
Beneficiaries or Permitted Transferees). The Committee may act only by a
majority of its members, except that the members thereof may authorize any one
or more of their members or any officer of the Company to execute and deliver
documents or to take any other ministerial action on behalf of the Committee
with respect to Awards made or to be made to Participants.



--------------------------------------------------------------------------------

No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Plan, except for his or her own
willful misconduct or as expressly provided by statute. In addition to all other
rights of indemnification and reimbursement to which a member of the Committee
and an officer of the Company may be entitled, the Company shall indemnify and
hold harmless each such member or officer who was or is a party or is threatened
to be made a party to any threatened, pending or completed proceeding or suit in
connection with the performance of duties under this Plan against expenses
(including reasonable attorneys’ fees), judgments, fines, liabilities, losses
and amounts paid in settlement actually and reasonably incurred by him or her in
connection with such proceeding or suit, except for his or her own willful
misconduct or as expressly provided otherwise by statute. Expenses (including
reasonable attorneys’ fees) incurred by such a member or officer in defending
any such proceeding or suit shall be paid by the Company in advance of the final
disposition of such proceeding or suit upon receipt of a written affirmation by
such member or officer of his or her good faith belief that he or she has met
the standard of conduct necessary for indemnification and a written undertaking
by or on behalf of such member or officer to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company as authorized in this Section.

Section 4. Participation. Consistent with the purposes of this Plan, the
Committee shall have the power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee in its discretion.

Section 5. Awards under this Plan.

(a) Types of Awards. Awards under this Plan may include, but need not be limited
to, one or more of the following types, either alone or in any combination
thereof: (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Restricted Stock Units, (v) Performance Grants and (vi) any other
type of Award deemed by the Committee in its discretion to be consistent with
the purposes of this Plan (including, but not limited to, Other Share-Based
Awards, and Awards to be made to Participants who are foreign nationals or are
employed or performing services outside the United States).

(b) Maximum Number of Common Shares that May be Issued. The maximum aggregate
number of Common Shares available for issuance under Awards granted under this
Plan, including Incentive Stock Options, shall be 3,500,000. No Eligible Person
may receive: (i) Stock Options or Stock Appreciation Rights under this Plan for
more than 300,000 Common Shares in any one fiscal year of the Company;
(ii) Performance Grants (denominated in Common Shares) for more than 300,000
Common Shares in any one fiscal year of the Company and (iii) Performance Grants
(denominated in cash) for more than $7,500,000 in any one fiscal year of the
Company. The foregoing limitations shall be subject to adjustment as provided in
Section 16, but only to the extent that any such adjustment will not affect the
status of: (i) any Award intended to qualify as

 

2



--------------------------------------------------------------------------------

performance-based compensation under Section 162(m) of the Code; (ii) any Award
intended to qualify as an Incentive Stock Option or (iii) any Award intended to
comply with, or qualify for an exception to, Section 409A of the Code. Common
Shares issued pursuant to this Plan may be either authorized but unissued
shares, treasury shares, reacquired shares or any combination thereof. If any
Common Shares covered by an award terminate, lapse, are forfeited or cancelled,
or such Award is otherwise settled without the delivery of the full number of
Common Shares underlying the Award, including Common Shares withheld to satisfy
tax withholding obligations, then such Common Shares to the extent of any such
forfeiture, termination, lapse, cancellation, payment, etc., shall again be, or
shall become available for issuance under this Plan; provided, however, that
Common Shares (i) delivered in payment of the exercise price of a Stock Option,
(ii) not issued upon the net settlement or net exercise of Stock Appreciation
Rights, or (iii) delivered to or withheld by the Company to pay withholding
taxes related to a Stock Option or Stock Appreciation Right, shall not become
available again for issuance under this Plan.

(c) Rights with Respect to Common Shares and Other Securities. Except as
provided in subsection 8(c) with respect to Awards of Restricted Stock and
unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award is made (and any Person succeeding to such a Participant’s rights
pursuant to this Plan) shall have no rights as a stockholder with respect to any
Common Shares or as a holder with respect to other securities, if any, issuable
pursuant to any such Award until the date a stock certificate evidencing such
Common Shares or other evidence of ownership is issued to such Participant or
until Participant’s ownership of such Common Shares shall have been entered into
the books of the registrar in the case of uncertificated shares.

Section 6. Stock Options. The Committee may grant Stock Options; provided that
an Incentive Stock Option may be granted only to Eligible Persons who are
employees of Armstrong Energy, Inc. or any parent or subsidiary of Armstrong
Energy, Inc. within the meaning of Code Sections 424(e) and (f), including a
subsidiary which becomes such after adoption of the plan. Each Stock Option
granted or sold under this Plan shall be evidenced by an agreement in such form
as the Committee shall prescribe from time to time in accordance with this Plan
and shall comply with the applicable terms and conditions of this Section and
this Plan, and with such other terms and conditions, including, but not limited
to, restrictions upon the Stock Option or the Common Shares issuable upon
exercise thereof, as the Committee, in its discretion, shall establish.

(a) The exercise price of a Stock Option shall not be less than the Fair Market
Value of the Common Shares subject to such Stock Option on the date of grant, as
determined by the Committee; provided, however, if an Incentive Stock Option is
granted to a Ten Percent Employee, such exercise price shall not be less than
110% of such Fair Market Value at the time the Stock Option is granted.

(b) The Committee shall determine the number of Common Shares to be subject to
each Stock Option.

 

3



--------------------------------------------------------------------------------

(c) Any Stock Option may be exercised during its term only at such time or times
and in such installments as the Committee may establish.

(d) A Stock Option shall not be exercisable:

(i) in the case of any Incentive Stock Option granted to a Ten Percent Employee,
after the expiration of five years from the date it is granted, and, in the case
of any other Stock Option, after the expiration of ten years from the date it is
granted; provided that no Stock Option granted to an employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable until at least six months following the date
of grant of such Stock Option (except in the event of such employee’s death,
disability or retirement, upon a Change in Control (as defined in the applicable
Award agreement), or as otherwise permitted by the Worker Economic Opportunity
Act); and

(ii) no shares shall be issued unless payment in full is made for the shares
being acquired under such Stock Option at the time of exercise as provided in
subsection 6(h).

(e) The Committee shall determine in its discretion and specify in each
agreement evidencing a Stock Option the effect, if any, the termination of the
Participant’s employment with or performance of services for the Company shall
have on the exercisability of the Stock Option; provided, however , that an
Incentive Stock Option that is exercised at a time that is beyond the time an
Incentive Stock Option may be exercised in order to qualify as such under the
Code shall cease to be an Incentive Stock Option.

(g) It is the intent of Armstrong Energy, Inc. that Nonqualified Stock Options
granted under this Plan not be classified as Incentive Stock Options, that the
Incentive Stock Options granted under this Plan be consistent with and contain
or be deemed to contain all provisions required under Section 422 and the other
appropriate provisions of the Code and any implementing regulations (and any
successor provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent. If a Stock Option is intended to
be an Incentive Stock Option, and if for any reason such Stock Option (or
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Stock Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option granted under this Plan; provided that
such Stock Option (or portion thereof) otherwise complies with this Plan’s
requirements relating to Nonqualified Stock Options. In no event shall any
member of the Committee or the Company (or its employees, officers or directors)
have any liability to any Participant (or any other Person) due to the failure
of a Stock Option to qualify for any reason as an Incentive Stock Option.

(h) For purposes of payments made to exercise Stock Options, such payment shall
be made in such form (including, but not limited to, cash, Common Shares, the
surrender of another outstanding Award under this Plan, broker assisted cashless
exercise or any combination thereof) as the Committee may determine in its
discretion.

 

4



--------------------------------------------------------------------------------

Section 7. Stock Appreciation Rights. The Committee may grant Stock Appreciation
Rights. Each Award of Stock Appreciation Rights granted under this Plan shall be
evidenced by an agreement in such form as the Committee shall prescribe from
time to time in accordance with this Plan and shall comply with the applicable
terms and conditions of this Section and this Plan, and with such other terms
and conditions, including, but not limited to, restrictions upon the Award of
Stock Appreciation Rights or the Common Shares issuable upon exercise thereof,
as the Committee, in its discretion, shall establish.

(a) The Committee shall determine the number of Common Shares to be subject to
each Award of Stock Appreciation Rights.

(b) Any Stock Appreciation Right may be exercised during its term only at such
time or times and in such installments as the Committee may establish and shall
not be exercisable after the expiration of ten years from the date it is
granted.

(c) The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Stock Appreciation Rights the effect, if any,
the termination of the Participant’s employment with or performance of services
for the Company shall have on the exercisability of the Award of Stock
Appreciation Rights.

(d) An Award of Stock Appreciation Rights shall entitle the holder to exercise
such Award and to receive from Armstrong Energy, Inc. in exchange thereof,
without payment to Armstrong Energy, Inc., that number of Common Shares having
an aggregate value equal to the excess of the Fair Market Value of one Common
Share, at the time of such exercise, over the exercise price, times the number
of Common Shares subject to the Award, or portion thereof, that is so exercised
or surrendered, as the case may be. Stock Appreciation Rights shall have an
exercise price no less than the Fair Market Value of the Common Shares covered
by the right on the date of grant. Notwithstanding the foregoing, the Committee
may determine to settle the exercise of a Stock Appreciation Right in cash,
Other Armstrong Energy Securities or property, or other forms of payment, or any
combination thereof.

(e) A Stock Appreciation Right may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Stock Appreciation Right, or such other date as specified by the
Committee, if at such time such Stock Appreciation Right has a positive value.
Such deemed exercise shall be settled or paid in the same manner as a regular
exercise thereof as provided in subsection 7(d) of this Agreement.

Section 8. Restricted Stock and Restricted Stock Units. The Committee may grant
Awards of Restricted Stock and Restricted Stock Units. Each Award of Restricted
Stock or Restricted Stock Units under this Plan shall be evidenced by an
agreement in such form as the Committee shall prescribe from time to time in
accordance with this Plan and shall comply with the applicable terms and
conditions of this Section and this Plan, and with such other terms and
conditions as the Committee, in its discretion, shall establish.

(a) The Committee shall determine the number of Common Shares to be issued to a
Participant pursuant to the Award of Restricted Stock or Restricted Stock Units
to be settled in Common Shares, and the extent, if any, to which they shall be
issued in

 

5



--------------------------------------------------------------------------------

exchange for cash, other consideration, or both. The Committee reserves the
right in its sole discretion to provide (either at or after the grant thereof)
that any Restricted Stock Unit shall represent the right to receive the amount
of cash per Restricted Stock Unit that is determined by the Committee in
connection with the Award.

(b) Until the expiration of such period as the Committee shall determine from
the date on which the Award is granted and subject to such other terms and
conditions as the Committee, in its discretion, shall establish (the “Restricted
Period”), a Participant to whom an Award of Restricted Stock is made shall be
issued, but shall not be entitled to the delivery of, a stock certificate or
other evidence of ownership representing the Common Shares subject to such
Award.

(c) Unless otherwise determined by the Committee in its discretion, a
Participant to whom an Award of Restricted Stock has been made (and any Person
succeeding to such a Participant’s rights pursuant to this Plan) shall have,
after issuance of a certificate for the number of Common Shares awarded (or
after the Participant’s ownership of such Common Shares shall have been entered
into the books of the registrar in the case of uncertificated shares) and prior
to the expiration of the Restricted Period, ownership of such Common Shares,
including the right to vote such Common Shares and to receive dividends or other
distributions made or paid with respect to such Common Shares, provided that,
such Common Shares, and any new, additional or different shares, or Other
Armstrong Energy Securities or property, or other forms of consideration that
the Participant may be entitled to receive with respect to such Common Shares as
a result of a stock split, stock dividend or any other change in the corporation
or capital structure of Armstrong Energy, Inc., shall be subject to the
restrictions set forth in the Award and this Plan.

(d) The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Restricted Stock or Restricted Stock Units the
effect, if any, the termination of the Participant’s employment with or
performance of services for the Company during the Restricted Period shall have
on such Award.

(e) The Committee may grant Dividend Equivalents to Participants in connection
with Awards of Restricted Stock Units. The Committee may provide, at the date of
grant or thereafter, that Dividend Equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Common Shares,
or other investment vehicles as the Committee may specify; provided that, unless
otherwise determined by the Committee, Dividend Equivalents shall be subject to
all conditions and restrictions of the underlying Restricted Stock Units to
which they relate.

 

6



--------------------------------------------------------------------------------

Section 9. Performance Grants.

(a) Grant. Subject to the limitations set forth in Section 5(b), the Committee
may grant a Performance Grant which shall consist of a right that is
(i) denominated in cash, Common Shares or any other form of Award issuable under
this Plan (or any combination thereof), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals
applicable to such performance periods as the Committee shall establish and
(iii) payable at such time and in such form as the Committee shall determine.
Unless otherwise determined by the Committee, any such Performance Grant shall
be evidenced by an Award agreement containing the terms of the Award, including,
but not limited to, the performance criteria and such terms and conditions as
may be determined, from time to time, by the Committee, in each case, not
inconsistent with this Plan. In relation to any Performance Grant, the
performance period may consist of one or more calendar years or other fiscal
period of at least 12 months in length for which performance is being measured.

(b) Terms and Conditions. For Awards intended to be performance-based
compensation under Section 162(m) of the Code, Performance Grants shall be
conditioned upon the achievement of pre-established goals relating to one or
more of the following performance measures, as determined in writing by the
Committee and subject to such modifications as specified by the Committee: cash
flow; cash flow from operations; earnings (including, but not limited to,
earnings before interest, taxes, depreciation and amortization or some variation
thereof); earnings per share, diluted or basic; earnings per share from
continuing operations; net asset turnover; inventory turnover; capital
expenditures; debt; debt reduction; working capital; return on investment;
return on sales; net or gross sales; market share; economic value added; cost of
capital; change in assets; expense reduction levels; productivity; delivery
performance; safety record and/or performance; stock price; return on equity;
total or relative increases to stockholder return; return on invested capital;
return on assets or net assets; revenue; income or net income; operating income
or net operating income; operating profit or net operating profit; gross margin,
operating margin or profit margin; and completion of acquisitions, business
expansion, product diversification, new or expanded market penetration, and
other non-financial operating and management performance objectives. To the
extent consistent with Section 162(m) of the Code, the Committee may determine,
at the time the performance goals are established, that certain adjustments
shall apply, in whole or in part, in such manner as determined by the Committee,
to exclude the effect of any of the following events that occur during a
performance period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results; business
combinations, reorganizations and/or restructuring programs, including, but not
limited to, reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items,
including, but not limited to, such items described in management’s discussion
and analysis of financial condition and results of operations or the financial
statements and notes thereto appearing in Armstrong Energy, Inc.’s annual report
for the applicable period. Performance measures may be determined either
individually, alternatively or in

 

7



--------------------------------------------------------------------------------

any combination, applied to either the Company as a whole or to a business unit
or subsidiary entity thereof, either individually, alternatively or in any
combination, and measured over a period of time including any portion of a year,
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous fiscal years’ results or to a
designated comparison group, in each case as specified by the Committee.

(c) Pre-established Performance Goals. For Awards intended to be
performance-based compensation under Section 162(m) of the Code, performance
goals relating to the performance measures set forth above shall be
pre-established in writing by the Committee, and achievement thereof certified
in writing prior to payment of the Award, as required by Section 162(m) and
Treasury Regulations promulgated thereunder. All such performance goals shall be
established in writing no later than ninety (90) days after the beginning of the
applicable performance period. In addition to establishing minimum performance
goals below which no compensation shall be payable pursuant to a Performance
Grant, the Committee, in its sole discretion, may create a performance schedule
under which an amount less than or more than the target award may be paid so
long as the performance goals have been achieved.

(d) Additional Restrictions/Negative Discretion. The Committee, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Grants. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore, and notwithstanding any
provision of this Plan to the contrary, the Committee, in its sole discretion,
may retain the discretion to reduce the amount of any Performance Grant to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly-situated
individuals working within the Company’s industry; (iii) the Company’s financial
results and conditions or (iv) such other factors or conditions that the
Committee deems relevant; provided, however, the Committee shall not use its
discretionary authority to increase any Award that is intended to be
performance-based compensation under Section 162(m) of the Code.

(e) Payment of Performance Awards. Performance Grants may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with procedures established by the Committee, on a deferred basis.

Section 10. Other Share-Based Awards. The Committee may grant Other Share-Based
Awards, which shall consist of any right that is (i) not an Award described in
Sections 6 through 9 above and (ii) an Award of Common Shares or an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Common Shares (including, without limitation,
securities convertible into Common Shares), as deemed by the

 

8



--------------------------------------------------------------------------------

Committee to be consistent with the purposes of this Plan. Subject to the terms
of this Plan and any applicable Award agreement, the Committee shall determine
the terms and conditions of any such Other Share-Based Award. The standard
vesting schedule applicable to Other Share-Based Awards granted under this
Section 10 shall provide for vesting of such Awards, in one or more increments,
over a service period of no less than three years (not including special vesting
terms set forth therein); provided, however, this limitation shall not apply to
Awards granted to non-employee directors of the Board that are received pursuant
to the Company’s compensation program applicable to non-employee directors of
the Board, or adversely affect a Participant’s rights under another plan or
agreement with the Company.

Section 11. Section 409A. Notwithstanding any provision of the Plan or an Award
agreement to the contrary, if any Award or benefit provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award agreement shall be administered, interpreted and construed in a
manner necessary in order to comply with Section 409A or an exception thereto
(or disregarded to the extent such provision cannot be so administered,
interpreted or construed), and the following provisions shall apply, as
applicable:

(a) If a Participant is a Specified Employee for purposes of Section 409A and a
payment subject to Section 409A (and not excepted therefrom) to the Participant
is due upon Separation from Service, such payment shall be delayed for a period
of six (6) months after the date the Participant Separates from Service (or, if
earlier, the death of the Participant). Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period unless another compliant date is
specified in the applicable agreement.

(b) For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. Whether a Participant has Separated from
Service will be determined by the Committee based on all of the facts and
circumstances and, to the extent applicable to any Award or benefit, in
accordance with the guidance issued under Section 409A. For this purpose, a
Participant will be presumed to have experienced a Separation from Service when
the level of bona fide services performed permanently decreases to a level less
than twenty percent (20%) of the average level of bona fide services performed
during the immediately preceding thirty-six (36) month period or such other
applicable period as provided by Section 409A.

(c) The grant of Nonqualified Stock Options, Stock Appreciation Rights and other
stock rights subject to Section 409A shall be granted under terms and conditions
consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award does not
constitute a deferral of compensation under Section 409A. Accordingly, any such
Award may be granted to Eligible Persons of Armstrong Energy, Inc. and its
subsidiaries and affiliates in which Armstrong Energy, Inc. has a controlling
interest. In determining whether Armstrong Energy, Inc. has a controlling
interest, the rules of Treas. Reg. § 1.414(c)-2(b)(2)(i) shall apply; provided
that the language “at least 50 percent” shall be used instead of “at least 80
percent” in each place it appears; provided, further, where

 

9



--------------------------------------------------------------------------------

legitimate business reasons exist (within the meaning of Treas. Reg. §
1.409A-1(b)(5)(iii)(E)(i)), the language “at least 20 percent” shall be used
instead of “at least 80 percent” in each place it appears. The rules of Treas.
Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for purposes of determining
ownership interests.

(d) In no event shall any member of the Committee or the Company (or its
employees, officers or directors) have any liability to any Participant (or any
other Person) due to the failure of an Award to satisfy the requirements of
Section 409A.

Section 12. Deferred Payment of Awards. The Committee, in its discretion, may
specify the conditions under which the payment of all or any portion of any cash
compensation, or Common Shares or other form of payment under an Award, may be
deferred until a later date. Deferrals shall be for such periods or until the
occurrence of such events, and upon such terms and conditions, as the Committee
shall determine in its discretion, in accordance with the provisions of
Section 409A; provided, however, that no deferral shall be permitted with
respect to Options or Stock Appreciation Rights.

Section 13. Transferability of Awards. A Participant’s rights and interest under
this Plan or any Award may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee; and
provided, further, that, unless otherwise permitted by the Code, any Incentive
Stock Option granted pursuant to this Plan shall not be transferable other than
by will or by the laws of descent and distribution, and shall be exercisable
during the Participant’s lifetime only by Participant or by such Permitted
Transferee.

Section 14. Amendment or Substitution of Awards under this Plan. The terms of
any outstanding Award under this Plan may be amended or modified from time to
time after grant by the Committee in its discretion in any manner that it deems
appropriate (including, but not limited to, acceleration of the date of exercise
of any Award and/or payments under any Award) in accordance with the terms of
the Plan; provided that no such amendment or modification shall: (i) accelerate
the vesting or exercisability of any Awards other than in connection with a
Participant’s death, disability, retirement or a change in control or other
transaction contemplated by Section 16 hereof; provided further, the foregoing
limitation shall not apply to (A) Awards for up to five percent (5%) of the
aggregate number of Common Shares authorized for issuance under the Plan, or
(B) any Performance Grant the payment of which remains contingent upon the
attainment of the performance goal; or (ii) adversely affect in a material
manner any right of a Participant under the Award without his or her written
consent. Notwithstanding the foregoing or any provision of an Award to the
contrary, the Committee may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of an Award to the
extent necessary to conform the provisions of the Award with Section 162(m),
Section 409A or any other provision of the Code or other applicable law, the
regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of the Award shall adversely affect
the rights of a Participant. The Committee may, in its discretion, permit
holders of Awards under this Plan to

 

10



--------------------------------------------------------------------------------

surrender outstanding Awards in order to exercise or realize the rights under
other Awards, or in exchange for the grant of new Awards, or require holders of
Awards to surrender outstanding Awards as a condition precedent to the grant of
new Awards under this Plan. Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend,
distribution (whether in the form of cash, Common Shares, Other Armstrong Energy
Securities or other property), stock split, extraordinary cash dividend,
recapitalization, change in control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Common Shares or
Other Armstrong Energy, Inc. Securities, or similar transaction(s)), the terms
of outstanding Options or SARs may not be amended to reduce the exercise price
of such outstanding Options or SARs or cancel outstanding Options or SARs in
exchange for Options or SARs or cash or similar securities like stock awards
with an exercise price that is less than the exercise price of the original
Options or SARs without obtaining stockholder approval.

Section 15. Termination of a Participant. For all purposes under this Plan, the
Committee shall determine whether a Participant has Separated from Service,
terminated employment with, or the performance of services for, the Company;
provided, however, an absence or leave approved by the Company, to the extent
permitted by applicable provisions of the Code, shall not be considered an
interruption of employment or performance of services for any purpose under this
Plan.

Section 16. Dilution and Other Adjustments. In the event a dividend (other than
a regular cash dividend) or other distribution (whether in the form of cash,
Common Shares, Other Armstrong Energy Securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Shares or Other Armstrong Energy, Inc. Securities, issuance of warrants or other
rights to purchase Common Shares or Other Armstrong Energy Securities or other
similar corporate transaction or event affects the Common Shares such that an
adjustment is determined by the Committee to be necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then the Committee shall, in an equitable
manner, (i) adjust any or all of (a) the aggregate maximum number of Common
Shares or Other Armstrong Energy Securities (or number and kind of other
securities or property) with respect to which Awards may be granted under this
Plan pursuant to Section 5(b), (b) the individual maximum number of Common
Shares that may be granted as Stock Options, Stock Appreciation Rights and
Performance Grants (denominated in Common Shares) to a Participant pursuant to
Section 5(b) of this Plan, (c) the number of Common Shares or Other Armstrong
Energy Securities (or number and kind of other securities or property) subject
to outstanding Awards and (d) the grant or exercise price with respect to any
outstanding Award; (ii) if deemed appropriate, provide for an equivalent Award
or substitute Award in respect of securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect; or
(iii) if deemed appropriate, make provision for a cash payment to the holder of
an outstanding Award; provided, that, in each case, any such adjustment shall be
performed in accordance with the applicable provisions of Code and the Treasury
Regulations issued thereunder so as to not affect the status of: (A) any Award
intended to qualify as performance-based compensation under Section 162(m) of
the Code; (B) any Award intended to qualify as an Incentive Stock Option under
Section 422 of the Code or (C) any Award intended to comply with, or qualify for
an

 

11



--------------------------------------------------------------------------------

exception to, Section 409A of the Code. Unless otherwise provided by the
Committee, all outstanding Awards shall terminate immediately prior to the
consummation of any dissolution or liquidation of the Company. Any such
termination or adjustment made by the Committee will be final, conclusive and
binding for all purposes of this Plan.

Section 17. Designation of Beneficiary by Participant. A Participant may name a
beneficiary to receive any payment to which such Participant may be entitled
with respect to any Award under this Plan in the event of his or her death, on a
written form to be provided by and filed with the Committee, and in a manner
determined by the Committee in its discretion (a “Beneficiary”). The Committee
reserves the right to review and approve Beneficiary designations. A Participant
may change his or her Beneficiary from time to time in the same manner, unless
such Participant has made an irrevocable designation. Any designation of a
Beneficiary under this Plan (to the extent it is valid and enforceable under
applicable law) shall be controlling over any other disposition, testamentary or
otherwise, as determined by the Committee in its discretion. If no designated
Beneficiary survives the Participant and is living on the date on which any
amount becomes payable to such a Participant’s Beneficiary, such payment will be
made to the legal representatives of the Participant’s estate, and the term
“Beneficiary” as used in this Plan shall be deemed to include such Person or
Persons. If there are any questions as to the legal right of any Beneficiary to
receive a distribution under this Plan, the Committee in its discretion may
determine that the amount in question be paid to the legal representatives of
the estate of the Participant, in which event the Company, the Board, the
Committee, the Designated Administrator (if any), and the members thereof, will
have no further liability to anyone with respect to such amount.

Section 18. Miscellaneous Provisions.

(a) Any proceeds from Awards shall constitute general funds of Armstrong Energy,
Inc.

(b) No fractional shares may be delivered under an Award, but in lieu thereof a
cash or other adjustment may be made as determined by the Committee in its
discretion.

(c) No Eligible Person or other Person shall have any claim or right to be
granted an Award under this Plan. Determinations made by the Committee under
this Plan need not be uniform and may be made selectively among Eligible Persons
under this Plan, whether or not such Eligible Persons are similarly situated.
Neither this Plan nor any action taken under this Plan shall be construed as
giving any Eligible Person any right to continue to be employed by or perform
services for the Company, and the Company specifically reserves the right to
terminate the employment of or performance of services by Eligible Persons at
any time and for any reason.

(d) No Participant or other Person shall have any right with respect to this
Plan, the Common Shares reserved for issuance under this Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the Participant and all the terms, conditions and provisions of
this Plan and the Award applicable to such Participant (and each Person claiming
under or through such him or her) have been met.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Plan or in any
Award agreement, each Award shall be subject to the requirement, if at any time
the Committee shall determine, in its sole discretion, that such requirement
shall apply, that the listing, registration or qualification of any Award under
this Plan, or of the Common Shares, Other Armstrong Energy Securities or
property or other forms of payment issuable pursuant to any Award under this
Plan, on any stock exchange or other market quotation system or under any
federal or state law, or the consent or approval of any government regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the exercise or settlement thereof, such Award shall
not be granted, exercised or settled in whole or in part until such listing,
registration, qualification, consent or approval shall have been effected,
obtained and maintained free of any conditions not acceptable to the Committee.
Notwithstanding anything to the contrary contained in this Plan or in any Award
agreement, no Common Shares, Other Armstrong Energy Securities or property or
other forms of payment shall be issued under this Plan with respect to any Award
unless the Committee shall be satisfied that such issuance will be in compliance
with applicable law and any applicable rules of any stock exchange or other
market quotation system on which such Common Shares are listed. If the Committee
determines that the exercise of any Stock Option or Stock Appreciation Right
would fail to comply with any applicable law or any applicable rules of any
stock exchange or other market quotation system on which Common Shares are
listed, the Participant holding such Stock Option or Stock Appreciation Right
shall have no right to exercise such Stock Option or Stock Appreciation Right
until such time as the Committee shall have determined that such exercise will
not violate any applicable law or any such applicable rule, provided that such
Stock Option or Stock Appreciation Right shall not have expired prior to such
time.

(f) It is the intent of Armstrong Energy, Inc. that this Plan and Awards
hereunder comply in all respects with Rule 16b-3 and Sections 162(m), 409A and
422, and (i) the provisions of the Plan shall be administered, interpreted and
construed in a manner necessary to comply with Rule 16b-3 and Sections 162(m),
409A and 422, the regulations issued thereunder or an exception thereto (or
disregarded to the extent the Plan cannot be so administered, interpreted or
construed); and (ii) in no event shall any member of the Committee or the
Company (or its employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Award to satisfy the
requirements of Rule 16b-3 and Sections 162(m), 409A and 422.

(g) The Company shall have the right to deduct from any payment made under this
Plan any federal, state, local or foreign income or other taxes required by law
to be withheld with respect to such payment. It shall be a condition to the
obligation of Armstrong Energy, Inc. to issue Common Shares, Other Armstrong
Energy Securities or property, other securities or property, or other forms of
payment, or any combination thereof, upon exercise, settlement or payment of any
Award under this Plan, that the Participant (or any Beneficiary or Person
entitled to act) pay to Armstrong Energy, Inc.,

 

13



--------------------------------------------------------------------------------

upon its demand, such amount as may be required by the Company for the purpose
of satisfying any liability to withhold federal, state, local or foreign income
or other taxes. If the amount requested is not paid, Armstrong Energy, Inc. may
refuse to issue Common Shares, Other Armstrong Energy Securities or property,
other securities or property, or other forms of payment, or any combination
thereof. Notwithstanding anything in this Plan to the contrary, the Committee
may, in its discretion, permit an Eligible Person (or any Beneficiary or Person
entitled to act) to elect to pay a portion or all of the amount requested by the
Company for such taxes with respect to such Award, at such time and in such
manner as the Committee shall deem to be appropriate (including, but not limited
to, by authorizing Armstrong Energy, Inc. to withhold, or agreeing to surrender
to Armstrong Energy, Inc. on or about the date such tax liability is
determinable, Common Shares, Other Armstrong Energy Securities or property,
other securities or property, or other forms of payment, or any combination
thereof, owned by such Person or a portion of such forms of payment that would
otherwise be distributed, or have been distributed, as the case may be, pursuant
to such Award to such Person, having a market value equal to the amount of such
taxes); provided, however, that any broker-assisted cashless exercise shall
comply with the requirements of Financial Accounting Standards Board, Accounting
Standards Codification, Topic 718 and any withholding satisfied through a
net-settlement shall be limited to the minimum statutory withholding
requirements.

(h) The expenses of this Plan shall be borne by the Company; provided, however,
the Company may recover from a Participant or his or her Beneficiary, heirs or
assigns any and all damages, fees, expenses and costs incurred by the Company
arising out of any actions taken by a Participant in breach of this Plan or any
agreement evidencing such Participant’s Award.

(i) This Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Award under this Plan, and rights to the payment of
Awards shall be no greater than the rights of the Company’s general creditors.

(j) By accepting any Award or other benefit under this Plan, each Participant
(and each Person claiming under or through him or her) shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, any action taken under this Plan by the Company, the Board, the Committee or
the Designated Administrator (if applicable).

(k) The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Awards under this Plan or any Common
Shares issued pursuant to this Plan as may be required by applicable law and any
applicable rules of any stock exchange or other market quotation system on which
Common Shares are listed.

(l) Records of the Company shall be conclusive for all purposes under this Plan
or any Award, unless determined by the Committee to be incorrect.

 

14



--------------------------------------------------------------------------------

(m) If any provision of this Plan or any Award is held to be illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions of this Plan or any Award, but such provision shall be fully
severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.

(n) The terms of this Plan shall govern all Awards under this Plan and in no
event shall the Committee have the power to grant any Award under this Plan that
is contrary to any of the provisions of this Plan.

(o) For purposes of interpretation of this Plan, the masculine pronoun includes
the feminine and the singular includes the plural wherever appropriate.

Section 19. Plan Amendment or Suspension. This Plan may be amended or suspended
in whole or in part at any time from time to time by the Committee; provided
that no such change or amendment shall be made without stockholder approval if
such approval is necessary to qualify for or comply with any tax or regulatory
requirement or other applicable law for which the Committee deems it necessary
or desirable to qualify or comply. No amendment of this Plan shall adversely
affect in a material manner any right of any Participant with respect to any
Award previously granted without such Participant’s written consent, except as
permitted under Section 14. Notwithstanding the foregoing or any provision of
the Plan to the contrary, the Committee may at any time (without the consent of
any Participant) modify, amend or terminate any or all of the provisions of the
Plan to the extent necessary to conform the provisions of the Plan with
Section 162(m), Section 409A or any other provision of the Code or other
applicable law, the regulations issued thereunder or an exception thereto,
regardless of whether such modification, amendment or termination of the Plan
shall adversely affect the rights of a Participant.

Section 20. Plan Termination. This Plan shall terminate upon the earlier of the
following dates or events to occur:

(a) upon the adoption of a resolution of the Board terminating this Plan; or

(b) the tenth anniversary of the Effective Date.

Section 21. Effective Date. This Plan shall be effective on February 10, 2015
(the “Effective Date”); provided that, no Incentive Stock Options shall be
exercisable under the Plan unless the stockholders of Armstrong Energy, Inc.
approve the Plan within twelve (12) months after the Effective Date of this
amendment and restatement; provided, further, no award that is intended to be
performance-based within the meaning of Section 162(m) shall be paid prior to
stockholder approval of the material terms of the Plan.

Section 22. Governing Law. This Plan and any Award granted under this Plan as
well as any determinations made or actions taken under this Plan shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Delaware without regard to its choice or conflicts of laws
principles.

 

15



--------------------------------------------------------------------------------

Section 23. Notification of Election Under Section 83(b) of the Code. If
Participant shall, in connection with the acquisition of shares of Common Shares
under the Plan, make the election permitted under Section 83(b) of the Code,
Participant shall provide the Company with a copy of such election within ten
(10) days after filing notice of the election with the Internal Revenue Service.

 

16



--------------------------------------------------------------------------------

APPENDIX A

The following terms shall have the meaning indicated:

“Armstrong Energy, Inc.” shall mean Armstrong Energy, Inc., a Delaware
corporation.

“Award” shall mean an award of rights to an Eligible Person under this Plan.

“Beneficiary” has the meaning set forth in Section 16.

“Board” shall mean the board of directors of Armstrong Energy, Inc.

“Code” shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.

“Committee” shall mean the person or persons responsible for administering this
Plan. The Board shall constitute the Committee until the Board appoints a Board
Committee, after which time the Board Committee shall constitute the Committee,
provided, however, that at any time the Board may designate itself as the
Committee or designate itself to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan;
provided, however, that the Board must approve Awards granted to non-employee
directors of the Board. The Board or the Board Committee may designate a
Designated Administrator to constitute the Committee or to administer the
Committee’s authority under this Plan, including granting, administering and
interpreting certain Awards under this Plan, subject to the right of the Board
or the Board Committee, as applicable, to revoke its designation at any time and
to make such designation on such terms and conditions as it may determine in its
discretion. For purposes of this definition, the “Board Committee” shall mean a
committee of the Board designated by the Board to administer this Plan. The
Board Committee (i) shall be comprised of not fewer than three directors,
(ii) shall meet any applicable requirements under Rule 16b-3, including any
requirement that the Board Committee consist of “Non-Employee Directors” (as
defined in Rule 16b-3), (iii) shall meet any applicable requirements under
Section 162(m), including any requirement that the Board Committee consist of
“outside directors” (as defined in Treasury Regulation §1.162-27(e)(3)(i) or any
successor regulation), and (iv) shall meet any applicable requirements of any
stock exchange or other market quotation system on which Common Shares are
listed. For purposes of this definition, the “Designated Administrator” shall
mean one or more Company officers and/or directors designated by the Board or a
Board Committee to act as a Designated Administrator pursuant to this Plan in
compliance with applicable law or rule.

“Company” shall mean Armstrong Energy, Inc. and any parent, affiliate or
subsidiary of Armstrong Energy, Inc., including any affiliates or subsidiaries
which become such after adoption of this Plan.

 

17



--------------------------------------------------------------------------------

“Common Shares” shall mean shares of common stock, par value $0.01 per share, of
Armstrong Energy, Inc. and stock of any other class into which such shares may
thereafter be changed.

“Dividend Equivalents” shall mean an Award of cash or other Awards with a Fair
Market Value equal to the dividends which would have been paid on the Common
Shares underlying an outstanding Award of Restricted Stock Units had such Common
Shares been outstanding.

“Effective Date” has the meaning set forth in Section 21.

“Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.

“Fair Market Value” shall mean (i) with respect to the Common Shares, as of any
date (A) if the Company’s Common Shares are listed on any established stock
exchange, system or market, the closing market price of the Common Shares as
quoted in such exchange, system or market on such date as reported in the Wall
Street Journal or such other source as the Committee deems reliable or (B) in
the absence of an established market for the Common Shares, as determined in
good faith by the Committee or (ii) with respect to property other than Common
Shares, the value of such property, as determined by the Committee, in its sole
discretion.

“Incentive Stock Option” shall mean a Stock Option that is an incentive stock
option as defined in Section 422 of the Code. Incentive Stock Options are
subject, in part, to the terms, conditions and restrictions described in
Section 6.

“Nonqualified Stock Option” shall mean a Stock Option that is not an incentive
stock option as defined in Section 422 of the Code. Nonqualified Stock Options
are subject, in part, to the terms, conditions and restrictions described in
Section 6.

“Other Armstrong Energy Securities” shall mean Armstrong Energy, Inc. securities
(which may include, but need not be limited to, unbundled stock units or
components thereof, debentures, preferred stock, warrants, securities
convertible into Common Shares or other property) other than Common Shares.

“Participant” shall mean an Eligible Person to whom an Award has been granted
under this Plan.

“Performance Grant” shall mean an Award, subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Common Shares, Other Armstrong
Energy Securities any other form of award issuable under this Plan, or any
combination thereof, as determined by the Committee.

 

18



--------------------------------------------------------------------------------

“Permitted Transferee” means (i) any person defined as an employee in the
Instructions to Registration Statement Form S-8 promulgated by the Securities
and Exchange Commission, as such Form may be amended from time to time, which
persons include, as of the date of adoption of this Plan, executors,
administrators or beneficiaries of the estates of deceased Participants,
guardians or members of a committee for incompetent former Participants, or
similar persons duly authorized by law to administer the estate or assets of
former Participants, and (ii) Participants’ family members who acquire Awards
from the Participant other than for value, including through a gift or a
domestic relations order. For purposes of this definition, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. For purposes of this definition, neither (i) a transfer under a
domestic relations order in settlement of marital property rights, nor (ii) a
transfer to an entity in which more than fifty percent of the voting or
beneficial interests are owned by family members (or the Participant) in
exchange for an interest in that entity is considered a transfer for “value”.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.

“Plan” shall mean this Armstrong Energy, Inc. Amended and Restated 2011
Long-Term Incentive Plan.

“Restricted Period” has the meaning set forth in subsection 8(b).

“Restricted Stock” shall mean an Award of Common Shares that are issued subject,
in part, to the terms, conditions and restrictions described in Section 8.

“Restricted Stock Units” shall mean an Award of the right to receive either (as
the Committee determines) Common Shares or cash equal to the Fair Market Value
of a Common Share, issued subject, in part, to the terms, conditions and
restrictions described in Section 8.

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.

“Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

 

19



--------------------------------------------------------------------------------

“Section 409A” shall mean §409A of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

“Section 422” shall mean §422 of the Code, any rules or regulations promulgated
thereunder, as they may exist or may be amended from time to time, or any
successor to such section.

“Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” (within the meaning of Section 409A). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg.
§ 1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears.

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with Section 409A and the procedures established by the Company.

“Stock Appreciation Right” shall mean an Award of a right to receive (without
payment to Armstrong Energy, Inc.) cash, Common Shares, Other Armstrong Energy
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee, based on the increase in the value of the number
of Common Shares specified in the Stock Appreciation Right. Stock Appreciation
Rights are subject, in part, to the terms, conditions and restrictions described
in Section 7.

“Stock Option” shall mean an Award of a right to purchase Common Shares. The
term Stock Option shall include Nonqualified Stock Options and Incentive Stock
Options.

“Ten Percent Employee” shall mean an employee of Armstrong Energy, Inc. or any
parent or subsidiary of Armstrong Energy, Inc. who owns stock representing more
than ten percent of the voting power of all classes of stock of Armstrong
Energy, Inc. or any parent or subsidiary of Armstrong Energy, Inc. within the
meaning of Code Sections 424(e) and (f).

“Treasury Regulation” shall mean a final, proposed or temporary regulation of
the Department of Treasury under the Code and any successor regulation.

 

20